DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response the amendment received April 25, 2022:
Claim 26 has been added as per Applicant’s request.  Claims 1-7, 13-15, 19-21, and 23-26 are pending.
The previous objection to the disclosure is withdrawn in light of the amendment.
The previous claim objections have been withdrawn in light of the amendment. 
The previous 112 rejections have been withdrawn in light of the amendment.
The previous prior art rejection has been withdrawn in light of the amendment.  Thus the application is in condition for allowance.
Information Disclosure Statement
The information disclosure statements filed February 28, 2022 and April 25, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.  (With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II)(D) and 37 CFR 1.98(a)(3)(ii).)
Allowable Subject Matter
Claims 1-7, 13-15, 19-21, and 23-26 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claim 1. 
	Claim 1 teaches the lithium air battery comprising the elements therein. Notably, a composite cathode comprises “a porous material and a first solid electrolyte;” additionally there is “an oxygen blocking layer adjacent to the anode; and a cathode interlayer disposed between the cathode and the oxygen blocking layer, wherein the cathode interlayer comprises a lithium ion conductive second solid electrolyte and wherein a thickness of the cathode interlayer is less than a thickness of each of the composite cathode and the oxygen blocking layer.”  US 2013/0171527 (Lanning et al.), previously relied upon teaches that the electrolyte [208] includes a dense layer [218] of electrolyte, ~ 10 microns thick (para 0045) (cathode interlayer), while the thin film layer [206] is about 1 micron (para 0042) (oxygen blocking layer).  Accordingly, Lanning et al.’s teaching has the cathode interlayer being greater in thickness than the oxygen blocking layer.  No motivation exists to alter Lanning et al. in the claimed manner (making the cathode interlayer less thick than the oxygen blocking layer).  Thus, none of the prior art alone or in combination teaches, suggests, or renders obvious the claimed invention.  Since claims 2-7, 13-15, 19-21, and 23-26 are dependent upon claim 1, they are allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759